

116 HR 7177 IH: Ensuring Health Safety in the Skies Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7177IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Homeland Security, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a joint task force on air travel during and after the COVID-19 Public Health Emergency, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Health Safety in the Skies Act of 2020.2.Joint task force on air travel(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall establish a Joint Task Force on Air Travel During and After the COVID–19 Public Health Emergency (in this section referred to as the Joint Task Force).(b)Duties(1)In generalThe Joint Task Force shall develop recommended requirements, plans, and guidelines to address the health, safety, security, and logistical issues relating to the continuation of air travel during the COVID–19 Public Health Emergency, and with respect to the resumption of full operations at airports and increased passenger air travel after the COVID–19 Public Health Emergency ends. The Joint Task Force shall develop, at a minimum, recommended requirements, plans, and guidelines, as appropriate, with respect to each of the applicable periods described in paragraph (2) for—(A)reforming airport, air carrier, security, and other passenger air travel-related operations, including passenger queuing, passenger security screening, boarding, deplaning, and baggage handling procedures, as a result of—(i)current and anticipated changes to passenger air travel during the COVID–19 Public Health Emergency and after that emergency ends; and(ii)anticipated changes to passenger air travel as a result of the projected seasonal recurrence of the coronavirus;(B)mitigating the public health and economic impacts of the COVID–19 Public Health Emergency and the projected seasonal recurrence of the coronavirus on airports and passenger air travel, including through the use of personal protective equipment for passengers and employees, the implementation of strategies to promote overall passenger and employee safety, and the accommodation of social distancing, as necessary;(C)addressing the privacy and civil liberty concerns created by passenger health screenings, contact-tracing, or any other process for monitoring the health of individuals engaged in health travel; and (D)operating procedures to manage future public health crises affecting air travel.(2)Applicable periodsFor purposes of paragraph (1), the applicable periods are the following:(A)The period beginning with the date of the first meeting of the Joint Task Force and ending with the date on which the COVID–19 Public Health Emergency ends.(B)The 1-year period beginning on the day after the period described in subparagraph (A) ends.(c)Requirements(1)In generalIn developing the recommended requirements, plans, and guidelines under subsection (b), and prior to including them in the final report required under subsection (f)(2), the Joint Task Force shall—(A)consider the consensus recommendations of the Advisory Committee established under subsection (e);(B)conduct cost-benefit evaluations;(C)consider funding constraints; and(D)use risk-based decision making.(2)International consultationThe Joint Task Force shall consult, as practicable, with relevant international entities and operators, including the International Civil Aviation Organization, towards the goal of maximizing the harmonization of recommended requirements, plans, and guidelines for air travel during and after the COVID–19 Public Health Emergency.(d)Membership(1)ChairThe Secretary of Transportation (or the Secretary’s designee) shall serve as the Chair of the Joint Task Force.(2)Vice chairThe Secretary of Health and Human Services (or the Secretary’s designee) shall serve as Vice Chair of the Joint Task Force.(3)Other membersIn addition to the Chair and Vice Chair, the members of the Joint Task Force shall include representatives of the following:(A)The Department of Transportation.(B)The Department of Homeland Security.(C)The Department of Health and Human Services.(D)The Federal Aviation Administration.(E)The Transportation Security Administration.(F)United States Customs and Border Protection.(G)The Centers for Disease Control and Prevention.(H)The Occupational Safety and Health Administration.(I)The National Institute for Occupational Safety and Health.(J)The Pipeline and Hazardous Materials Safety Administration.(K)The Department of State.(L)The Environmental Protection Agency.(e)Advisory Committee(1)EstablishmentNot later than 15 days after the date on which the Joint Task Force is established under subsection (a), the Secretary of Transportation, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services, shall establish a Joint Federal Advisory Committee to advise the Joint Task Force (in this section referred to as the Advisory Committee).(2)MembershipThe members of the Advisory Committee shall include representatives of the following:(A)Airport operators designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(B)Air carriers designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(C)Aircraft and aviation manufacturers designated by the Secretary of Transportation.(D)Labor organizations representing aviation industry workers, including pilots, flight attendants, maintenance, mechanics, air traffic controllers, and safety inspectors, designated by the Secretary of Transportation.(E)Public health experts designated by the Secretary of Health and Human Services.(F)Consumers and air passenger rights organizations designated by the Secretary of Transportation in consultation with Secretary of Homeland Security.(G)Privacy and civil liberty organizations designated by the Secretary of Homeland Security.(H)Manufacturers and integrators of air passenger screening and identity verification technologies designated by the Secretary of Homeland Security.(I)Trade associations representing air carriers, including, major air carriers, low cost carriers, regional air carriers, cargo air carriers, and foreign air carriers, designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(J)Trade associations representing airport operators designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(3)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities, but shall be filled in the same manner as the original appointment and in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).(4)Duties(A)In generalThe Advisory Committee shall develop and submit policy recommendations to the Joint Task Force regarding the recommended requirements, plans, and guidelines to be developed by the Joint Task Force under subsection (b).(B)PublicationNot later than 14 days after the date on which the Advisory Committee submits policy recommendations to the Joint Task Force in accordance with subparagraph (A), the Secretary of Transportation shall publish the policy recommendations on a publicly accessible website.(5)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Federal Government by reason of their service on the Advisory Committee. (f)Briefings and reports(1)Preliminary briefingsAs soon as practicable, but not later than 6 months after the establishment of the Joint Task Force, the Joint Task Force shall begin providing preliminary briefings for Congress on the status of the development of the recommended requirements, plans, and guidelines under subsection (b). The preliminary briefings shall include interim versions, if any, of the Joint Task Force’s recommendations.(2)Final report(A)DeadlineAs soon as practicable, but not later than 18 months after the date of enactment of this Act, the Joint Task Force shall submit to Congress a final report.(B)ContentThe final report under subparagraph (A) shall include the following:(i)All of the recommended requirements, plans, and guidelines developed by the Joint Task Force.(ii)A description of any actions taken by the Federal Government as a result of such recommendations.(g)TerminationThe Joint Task Force and Advisory Committee shall terminate 30 days after the date on which the Joint Task Force submits the final report required under subsection (f)(2).(h)DefinitionIn this section, the term COVID–19 Public Health Emergency means the public health emergency first declared on January 31, 2020, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 and includes any renewal of such declaration pursuant to such section 319. 